Citation Nr: 0429161	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  01-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic right knee disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic right foot disorder.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic right hip disorder.  

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left hip disorder.  

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left foot disorder.  

6.  Entitlement to service connection for a chronic right 
ankle disorder.  

7.  Entitlement to service connection for a chronic left 
ankle disorder.  
8.  Entitlement to service connection for chronic 
post-operative left foot melanoma residuals.  

9.  Entitlement to service connection for chronic left foot 
osteomyelitis.  

10.  Entitlement to service connection for chronic left groin 
and thigh lymph node excision residuals.  

11.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left knee arthroscopic surgery 
residuals with meniscal calcification and pseudogout under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

12.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left knee osteoarthritis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

13.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which increased 
the disability evaluation for the veteran's left knee 
arthroscopic surgery residuals with meniscal calcification 
and pseudo gout from 10 to 20 percent.  In February 2000, the 
veteran submitted a notice of disagreement.  In April 2001, 
the RO issued what the Board interprets to be a statement of 
the case (SOC) to the veteran and his accredited 
representative.  

In April 2001, the RO granted a separate 10 percent 
evaluation for the veteran's left knee osteoarthritis under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010; tacitly determined that new and material evidence had 
not been received to reopen the veteran's claims of 
entitlement to service connection for a chronic right knee 
disorder, a chronic right foot disorder, a chronic right hip 
disorder, a chronic left hip disorder, and a chronic left 
foot disorder; denied service connection for a chronic right 
ankle disorder, a chronic left ankle disorder, chronic 
post-operative left foot melanoma residuals, chronic left 
foot osteomyelitis, and chronic left groin and thigh lymph 
node excision residuals; and denied a total rating for 
compensation purposes based on individual unemployability.  
In May 2001, the veteran submitted a notice of disagreement 
with the April 2001 rating decision and a substantive appeal 
from the denial of an evaluation in excess of 20 percent for 
his left knee arthroscopic surgery residuals with meniscal 
calcification and pseudogout.  

In June 2002, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of 
service connection for a chronic right knee disorder, a 
chronic right foot disorder, a chronic right hip disorder, a 
chronic left hip disorder, a chronic left foot disorder, a 
chronic right ankle disorder, a chronic left ankle disorder, 
chronic post-operative left foot melanoma residuals, chronic 
left foot osteomyelitis, and chronic left groin and thigh 
lymph node excision residuals; and a total rating for 
compensation purposes based on individual unemployability.  

In August 2002, the veteran submitted an Appeal to the Board 
(VA Form 9) from the denial of service connection for a 
chronic right knee disorder, a chronic right foot disorder, a 
chronic right hip disorder, a chronic left hip disorder, a 
chronic left foot disorder, a chronic right ankle disorder, a 
chronic left ankle disorder, chronic post-operative left foot 
melanoma residuals, chronic left foot osteomyelitis, and 
chronic left groin and thigh lymph node excision residuals 
and a total rating for compensation purposes based on 
individual unemployability.  

In September 2003, the veteran was afforded a video hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

For the reasons and bases discussed below, the veteran's 
application to reopen his claims of entitlement to service 
connection for a chronic right knee disorder and a chronic 
right foot disorder is GRANTED.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claims of entitlement to 
service connection for a chronic right hip disorder, a 
chronic left hip disorder, and a chronic left foot disorder; 
the veteran's entitlement to service connection for a chronic 
right knee disorder, a chronic right foot disorder, a chronic 
right ankle disorder, a chronic left ankle disorder, chronic 
post-operative left foot melanoma residuals, chronic left 
foot osteomyelitis, and chronic left groin and thigh lymph 
node excision residuals; a disability evaluation in excess of 
20 percent for his left knee arthroscopic surgery residuals 
with meniscal calcification and pseudogout under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257; a 
disability evaluation in excess of 10 percent for his left 
knee osteoarthritis under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010; and a total rating for 
compensation purposes based on individual unemployability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  

The veteran has submitted an informal claim of entitlement to 
dental benefits.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a SOC, and a substantive appeal, the 
Board does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(2004).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  




FINDINGS OF FACT

1.  In July 1980, the Board denied service connection for a 
chronic right knee disorder.  The veteran and his accredited 
representative were provided with copies of the decision.  

2.  The additional documentation submitted since the July 
1980 Board decision is relevant and probative of the issue at 
hand.  

3.  In July 1980, the Board denied service connection for a 
chronic right foot disorder.  The veteran and his accredited 
representative were provided with copies of the decision.  

4.  The additional documentation submitted since the July 
1980 Board decision is relevant and probative of the issue at 
hand.  


CONCLUSIONS OF LAW

1.  The July 1980 Board decision which denied service 
connection for a chronic right knee disorder is final.  New 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for chronic right 
knee disorder has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2004).  

2.  The July 1980 Board decision which denied service 
connection for a chronic right foot disorder is final.  New 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for chronic right 
foot disorder has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2004).  

I.  Chronic Right Knee Disorder

A.  Prior RO and Board Decisions

In July 1980, the Board denied service connection for a 
chronic right knee disorder as the claimed disability was not 
manifested during active service or for many years 
thereafter.  The veteran and his accredited representative 
were provided with copies of the Board's decision.  

The evidence upon which the Board formulated its July 1980 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to a right knee disorder.  
A January 1976 physical evaluation from Armen C. Haig, M.D., 
indicates that the veteran sustained a right knee injury in a 
January 1976 motor vehicle accident.  An impression of right 
knee lateral meniscal cystic degeneration was advanced.  
Clinical documentation from Edward S. Crane, M.D., dated in 
October 1977 states that the veteran injured his right knee 
after he slipped on some ice in February 1977 and again in a 
subsequent February 1977 fall.  An impression of a possible 
right lateral meniscal tear was advanced.  Clinical 
documentation from Lennox Hill Hospital dated in November 
1977 conveys that the veteran underwent right knee 
arthroscopic surgery which revealed a torn lateral meniscus 
and mild osteoarthritis.  The veteran underwent right lateral 
and medial meniscectomies.  

In February 1985, the VA reconsidered the veteran's 
entitlement to service connection for a chronic right knee 
disorder and again denied the claim as there was no 
etiological relationship shown between the veteran's right 
knee disorder and his service-connected left knee disability.  
The veteran was not subsequently informed in writing of 
either the adverse decision or his appellate rights.  
Therefore, the rating decision is not final.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2004) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.   Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 1980 Board decision 
denying service connection for a chronic right knee disorder 
consists of VA examination and treatment records; private 
clinical documentation; transcripts of hearings before VA 
hearing officers; and written statements from the veteran.  A 
May 1985 written statement from Richard Bassin, M.D., relates 
that the veteran's right knee disability resulted from his 
favoring of his left knee.  An October 2003 written statement 
from Jeffrey A. Press, M.D., conveys that the veteran "has 
severe right knee osteoarthritis due, in part, to 
overcompensation from degeneration of the left knee."  The 
Board finds that the written statements from Drs. Bassin and 
Press constitute new and material evidence in that they are 
of such significance that they must be addressed in order to 
fairly decide the merits of the veteran's case.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for a chronic right knee 
disorder is reopened.  


II.  Chronic Right Foot Disorder

A.  Prior Board Decision

In July 1980, the Board denied service connection for a 
chronic right foot disorder as the claimed disability was not 
manifested during active service or for many years 
thereafter.  The veteran and his accredited representative 
were provided with copies of the Board's decision.  

The evidence upon which the Board formulated its July 1980 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to a right foot disorder.  
The report of a February 1959 VA examination for compensation 
purposes states that the veteran was diagnosed with bilateral 
pes cavus with callosities.  The report of a March 1978 VA 
examination for compensation purposes relates that the 
veteran was diagnosed with bilateral hammertoes.  

B.  New and Material Evidence 

The evidence submitted since the July 1980 Board decision 
denying service connection for a chronic right foot disorder 
consists of VA examination and treatment records; private 
clinical documentation; transcripts of hearings before VA 
hearing officers; and written statements from the veteran.  
An October 2003 written statement from Palm Beach Diabetes & 
Endocrine Specialists conveys that the veteran "has profound 
[illegible] changes to the right foot secondary to sustaining 
a left knee injury which altered his walking dynamics." The 
Board finds that the private physician's statement 
constitutes new and material evidence in that it is of such 
significance that it must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for a chronic right foot 
disorder is reopened.  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issues 
of whether new and material evidence has been received to 
reopen the veteran's claims of entitlement to service 
connection for both a chronic post-operative right knee 
disorder and a chronic right foot disorder, the Board 
observes that the RO issued a VCAA notice to the veteran in 
May 2001 which informed him of the evidence needed to support 
his application; what actions he needed to undertake; and how 
the VA would assist him in developing his application.  The 
VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran has been 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  While the VCAA notice provided to 
the veteran does not strictly comply with the Court's 
guidelines as set forth in Pelegrini, the Board finds that 
such deficiency is not prejudicial to the veteran give the 
favorable resolution of his application above. 




ORDER

The veteran's application to reopen his claims of entitlement 
to service connection for a chronic post-operative right knee 
disorder and a chronic right foot disorder is granted.  


REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service connection for both a chronic 
post-operative right knee disorder and a chronic right foot 
disorder are to be determined following a de novo review of 
the entire record.  

The veteran advances on appeal that his chronic right knee, 
right foot, right hip, left hip, left foot, right ankle, and 
left ankle disabilities, chronic post-operative left foot 
melanoma residuals, chronic left foot osteomyelitis, and 
chronic left groin and thigh lymph node excision residuals 
were either precipitated by his service-connected knee 
disorders or, in the alternative, increased in severity due 
to the abnormal gait and stance associated with his 
service-connected knee disabilities.  The Board finds that 
the issues of whether new and material evidence has been 
received to reopen the veteran's claims of entitlement to 
service connection for chronic right hip, left hip, and left 
foot disorders; service connection for chronic right ankle 
and left ankle disabilities, chronic post-operative left foot 
melanoma residuals, chronic left foot osteomyelitis, and 
chronic left groin and thigh lymph node excision residuals; 
and a total rating for compensation purposes based on 
individual unemployability are inextricably intertwined with 
the issue of service connection for a chronic post-operative 
right knee disorder.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

In reviewing the report of the most recent VA examination for 
compensation purposes conducted in March 2001, the Board 
observes that the examiner did not address whether the 
claimed disabilities increased in severity beyond their 
natural progression as the result of the veteran's 
service-connected knee disabilities.  

The veteran advances on appeal that his service-connected 
left knee disabilities have increased in severity since the 
March 2001 VA examination for compensation purposes.  An 
October 2003 written statement from Dr. Press indicates that 
the veteran's left knee disabilities had progressed to the 
point where they necessitated his use of either a motorized 
scooter or a wheelchair.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA examination for compensation 
purposes would be helpful in determining the current level of 
disability associated with the veteran's service-connected 
left knee disorders.  

The veteran submitted a timely notice of disagreement with 
the 10 percent evaluation assigned for his left knee 
osteoarthritis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  The RO has not issued a SOC or 
a supplement statement of the case (SSOC) to the veteran and 
his accredited representative which addresses that issue.  
The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

In May 2001, the veteran submitted a claim of entitlement to 
service connection for diabetes mellitus.  The RO has not had 
an opportunity to act upon the claim.  The Board finds that 
the issue of service connection for diabetes mellitus to be 
inextricably intertwined with the certified issue of the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  



Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his right knee, right 
foot, right hip, left hip, left foot, 
right ankle, and left ankle disabilities, 
post-operative left foot melanoma 
residuals, left foot osteomyelitis, left 
groin and thigh lymph node excision 
residuals, and service-connected left 
knee disabilities after May 2003.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
attempt to obtain all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after 2001, not already of record, be 
forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic right knee, right foot, 
right hip, left hip, right ankle, left 
ankle, and left foot disabilities; left 
groin and thigh lymph node excision 
residuals; and service-connected 
post-operative left knee disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

a.  The examiner or examiners should 
advance an opinion as to (1) the etiology 
of all identified chronic right knee, 
right foot, right hip, left hip, right 
ankle, left ankle, and left foot 
disorders and the veteran's left foot 
melanoma residuals, osteomyelitis, and 
left groin and thigh lymph node excision 
residuals and (2) whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic right knee, right 
foot, right hip, left hip, right ankle, 
left ankle, left foot, melanoma 
residuals, osteomyelitis, and/or lymph 
node disability was initially manifested 
in or otherwise originated during active 
service; is etiologically related to the 
veteran's service-connected disabilities; 
and/or increased in severity beyond its 
natural progression due to the veteran's 
service-connected disabilities?  

b.  The examiner or examiners should 
identify the limitation of activity 
imposed by the veteran's 
service-connected post-operative left 
knee disabilities and any associated pain 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the left knee should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's left knee 
disabilities upon his vocational 
pursuits.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for diabetes mellitus.  The 
veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

5.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issue of the 
veteran's entitlement to an evaluation in 
excess of 10 percent for his left knee 
osteoarthritis under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2004).  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SOC. 

6.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for both a chronic 
post-operative right knee disorder and a 
chronic right foot disorder on a de novo 
basis with express consideration of the 
provisions of 38 C.F.R. § 3.310(a) (2004) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) and 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen the veteran's claims of 
entitlement to service connection for a 
chronic right hip disorder, a chronic 
left hip disorder, and a chronic left 
foot disorder; service connection for a 
chronic right ankle disorder, a chronic 
left ankle disorder, chronic 
post-operative left foot melanoma 
residuals, chronic left foot 
osteomyelitis, and chronic left groin and 
thigh lymph node excision residuals; an 
evaluation in excess of 20 percent for 
his left knee arthroscopic surgery 
residuals with meniscal calcification and 
pseudogout under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 
(2004); and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



